521 So.2d 1062 (1988)
Ex parte: Mark SMITHERMAN.
(Re: Mark Smitherman v. State of Alabama).
87-54.
Supreme Court of Alabama.
February 26, 1988.
*1063 Richard D. Horne, Mobile, for petitioners.
Don Siegelman, Atty. Gen., for respondent.
PER CURIAM.
In denying the writ of certiorari, this Court does not wish to be understood as agreeing with all the reasoning expressed in the opinion of the Court of Criminal Appeals, 521 So.2d 1050 (Ala.Cr.App.1987).
WRIT DENIED.
TORBERT, C.J., and MADDOX, ALMON, BEATTY and HOUSTON, JJ., concur.